Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 1 of 21. PagelD #: 2

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Wayne F. Eggleston, a Special Agent (SA) with the Federal Bureau of Investigation
(FBI), being duly sworn, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been since
March of 2018. I am currently assigned to the FBI’s Cleveland Division, Akron Resident
Agency. Asa Special Agent with the FBI, I investigate criminal matters related to White
Collar Crime, Public Corruption, Violent Gangs, and Crimes against Children, including
activities in violation of Federal Wire Fraud, Mail Fraud, and Bank Fraud statutes. I have
completed FBI training in the proper handling of classified information, and have been
involved in the execution of search warrants and seizing evidence from residences and
other locations.
As a federal agent, I am authorized to investigate violations of United States laws
and to execute warrants issued under the authority of the United States.
I am investigating the activities of the person who utilized Dropbox ESP User ID:
724923037, with an email address of jandrews44203@gmail.com, and a username of
JACK ANDREWS (the “Subject Account”). As will be shown below, there is probable
cause to believe that the user of Dropbox ESP User ID: 724923037 has received, possessed,
and distributed child pornography, in violation of 18 U.S.C. §§ 2252 and 2252A. I submit
this application and affidavit in support of a search warrant authorizing a search of the
residence located at 2242 McCoy Road, Norton, Ohio, located in the Northern District of
Ohio (the “Subject Residence”); the person of SAMUEL GENE MCKOWN with a birth

year of 1998 and a social security number ending in 7246; and a black 2013 Chevrolet
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 2 of 21. PagelD #: 3

Tahoe bearing Ohio license plate HTT3840 registered to SAMUEL GENE MCCOWN, as
further described in Attachment A. Located within the premises, the automobile, and on
the person to be searched, I seek to seize evidence, fruits, and instrumentalities of the
forgoing criminal violations, which relate to the knowing transportation, shipment, receipt,
possession, distribution, and reproduction of child pornography. I request authority to
search the entire premises, including the residential dwelling and curtilage thereof. |
request authority to search any computer, computer media, and cellular telephone located
in the premises, vehicle, and on the person to be searched where the items specified in
Attachment B may be found, and to seize all items listed in Attachment B as
instrumentalities, fruits, and evidence of a crime.
The statements in this affidavit are based in part on information provided by the
National Center for Missing & Exploited Children (NCMEC), Ohio Internet Crimes
Against Children ([CAC), the Norton Police Department (NPD), and on my
investigation of this matter. Since this affidavit is being submitted for the limited
purpose of securing an arrest warrant, I have not included each and every fact
known to me concerning this investigation. | have set forth only the facts that I
believe are necessary to establish probable cause to believe that evidence, fruits,
and instrumentalities of the violation of Title 18 §§ 2252 and 2252A, are presently
located at 2242 McCoy Road, Norton, Ohio.

STATUTORY AUTHORITY
This investigation concerns alleged violations of Title 18, United States Code, §§ 2252 and
2252A, relating to material involving the sexual exploitation of minors.

a. Title 18, United States Code, Section 2252(a) prohibits a person from knowingly

 

 
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 3 of 21. PagelD #: 4

transporting, shipping, receiving, distributing, reproducing for distribution, or
possessing any visual depiction of a minor engaging in sexually explicit conduct
when such visual depiction was either mailed or, using any means or facility of
interstate or foreign commerce, shipped or transported in or affecting interstate or
foreign commerce by any means, including by computer, or when such child
pornography was produced using materials that had traveled in interstate or foreign
commerce,

Title 18, United States Code, Section 2252A(a) prohibits a person from knowingly
transporting, shipping, receiving, distributing, reproducing for distribution, or
possessing any child pornography, as defined in 18 U.S.C. § 2256(8), when such
child pornography was either mailed or, using any means or facility of interstate or
foreign commerce, shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer, or when such child pornography
was produced using materials that had traveled in interstate or foreign commerce.

DEFINITIONS

6. The following definitions apply to this Affidavit and its Attachments:

a.

The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under
the age of eighteen years.

The term “sexually explicit conduct,” 18 U.S.C. § 2256(2)(A), is defined as actual
or simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-
genital, or oral-anal, whether between persons of the same or opposite sex; (b)
bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (¢) lascivious

exhibition of the genitals or pubic areas of any person.

 
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 4 of 21. PagelD #: 5

The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic
means which is capable of conversion into a visual image, and data which is
capable of conversion into a visual image that has been transmitted by any means,
whether or not stored in a permanent format.

The term “computer,” as defined in 18 U.S.C. §1030(e)(1), means an electronic,
magnetic, optical, electrochemical, or other high-speed data processing device
performing logical, arithmetic, or storage functions, and includes any data storage
facility or communications facility directly related to or operating in conjunction
with such device.

“Internet Service Providers” (ISPs), as used herein, are commercial organizations
that are in business to provide individuals and businesses access to the Internet.
ISPs provide a range of functions for their customers including access to the
Internet, web hosting, e- mail, remote storage, and co-location of computers and
other communications equipment.

“Internet Protocol address” (IP address), as used herein, is a code made up of
numbers and/or letters separated by dots that identifies a particular computer on
the Internet. Every computer requires an IP address to connect to the Internet. IP
addresses can be dynamic, meaning that the ISP assigns a different unique
number to a computer every time it accesses the Internet. IP addresses might also
be static, if an ISP assigns a user’s computer a particular IP address which is used
each time the computer accesses the Internet. A creation IP address is the address

used on the date that an e-mail or other account is created by the user.

 

 
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 5 of 21. PagelD #: 6

g. “Domain names” are common, easy to remember names associated with an IP
address. For example, a domain name of “www.usdoj.gov” refers to the IP
address of 149.101.1.32. Domain names are typically strings of alphanumeric
characters, with each level delimited by a period. “Website” consists of textual
pages of information and associated graphic images. The textual information is

stored in a specific format known as Hyper-Text Mark-up Language (HTML) and

 

is transmitted from web servers to various web clients via Hyper-Text Transport

 

Protocol (HTTP).

h. A “wireless telephone” (or mobile telephone, or cellular telephone) is a handheld
wireless device used for voice and data communication through radio signals.
These telephones send signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional “land line”
telephones. A wireless telephone usually contains a “call log,” which records the
telephone number, date, and time of calls made to and from the phone. In
addition to enabling voice communications, wireless telephones offer a broad
range of capabilities. These capabilities include: storing names and phone
numbers in electronic “address books;” sending, receiving, and storing text
messages and e-mail; taking, sending, receiving, and storing still photographs and
moving video; storing and playing back audio files; storing dates, appointments,
and other information on personal calendars; and accessing and downloading
information from the Internet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining the location of the device.

iL. “Mobile computing devices,” are handheld electronic devices used for storing
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 6 of 21. PagelD #: 7

data (such as names, addresses, music, photographs, appointments or notes) and
utilizing computer programs. Some mobile computers also function as wireless
communication devices and are used to access the Internet and send and receive
e-mail. Mobile computers often include a memory card or other removable
storage media for storing data and a keyboard and/or touch screen for entering
data. Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can store any digital data.
Many users of these devices also use cloud storage applications to store data such
as images and videos in order to back up data, duplicate data in order to access
data from other devices, or to free up space on their device. Most mobile
computers run computer software, giving them many of the same capabilities as
personal computers. For example, mobile computers users can work with word-
processing documents, spreadsheets, presentations, and internet browsing and
chat applications. Mobile computers may also include global positioning system
(“GPS”) technology for determining the location of the device. Mobile
computing devices include, but are not limited to, laptops, tablets and
smartphones. This type of Device has capabilities that allow it to serve as a
wireless telephone, digital camera, portable media player, GPS navigation device,
and a mobile computer. As the amount of data that people store on their mobile
devices has increased, smartphones and other mobile computing devices are also
commonly synched with, or connected to, a desktop or laptop computer for
backup data storage. This allows users to access selected data, such as photos,

emails, contacts and documents, across multiple devices, or to recover this data if

 
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 7 of 21. PagelD #: 8

their mobile device is broken or lost.

j. A “digital camera” is a camera that records pictures as digital picture files, rather
than by using photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images. Images can usually be
retrieved by connecting the camera to a computer or by connecting the removable
storage medium to a separate reader. Removable storage media include various
types of flash memory cards or miniature hard drives. Most digital cameras also
include a screen for viewing the stored images. This storage media can contain
any digital data, including data unrelated to photographs or videos.

k. A “portable media player” (or “MP3 Player” or iPod) is a handheld digital storage
device designed primarily to store and play audio, video, or photographic files.
However, a portable media player can also store other digital data. Some portable
media players can use removable storage media. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can also store any digital data. Depending on the
model, a portable media player may have the ability to store very large amounts
of electronic data and may offer additional features such as a calendar, contact
list, clock, or games.

COMPUTERS AND CHILD PORNOGRAPHY

Based upon my knowledge, training, and experience in child exploitation and child

pornography investigations, and the experience and training of other law enforcement

officers with whom I have had discussions, I know that computers and computer

technology have revolutionized the way in which child pornography is produced,

 
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 8 of 21. PagelD #: 9

distributed and utilized. More recently, through the use of computers and the Internet,

distributors of child pornography can use membership-based/subscription-based websites

to conduct business, allowing them to remain relatively anonymous.

Computers serve four basic functions in connection with child pornography: production,

communication, distribution, and storage. More specifically, the development of

computers has changed the methods used by those who seek to obtain access to child

pornography in these ways:

a.

The Internet allows any computer to connect to another computer. By connecting
to a host computer, electronic contact can be made to literally millions of computers
around the world. A host computer is one that is attached to a network and serves
many users. Host computers are sometimes operated by commercial ISPs, such as
Charter Spectrum (formerly Time Warner), which allow subscribers to connect to
a network which is, in turn, connected to the host systems. Host computers,
including ISPs, allow e-mail service between subscribers and sometimes between
their own subscribers and those of other networks. In addition, these service
providers act as a gateway for their subscribers to the Internet or the World Wide
Web.

The Internet allows users, while still maintaining anonymity, to easily locate (4)
other individuals with similar interests in child pornography; and (ii) websites that
offer images of child pornography. Those who seek to obtain images or videos of
child pornography can use standard Internet connections, such as those provided by
businesses, universities, and government agencies, to communicate with cach other

and to distribute child pornography. These communication links allow contacts

 

 
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 9 of 21. PagelD #: 10

around the world as easily as calling next door. Additionally, these
communications can be quick, relatively secure, and as anonymous as desired. All
of these advantages, which promote anonymity for both the distributor and
recipient, are well known and are the foundation of transactions involving those
who wish to gain access to child pornography over the Internet. Sometimes the
only way to identify both parties and verify the transportation of child pornography
over the Internet is to examine the recipient's computer, including the Internet
history and cache to look for “footprints” of the websites and images accessed by
the recipient.

c. The computer’s capability to store images in digital form makes it an ideal
repository for child pornography. The size of the electronic storage media
(commonly referred to as a "hard drive") used in home computers has grown
tremendously within the last several years. These drives can store thousands of

movie and/or image files at very high resolution.

BACKGROUND OF THE INVESTIGATION
This investigation was predicated upon an investigative referral from Drobox
Incorporated to NCMEC on 07/25/2019, in reference to child pornography (possession,
manufacture, and distribution). Dropbox Incorporated, commonly called Dropbox, is a
file hosting service operated by the American company Dropbox Incorporated,
headquartered in San Francisco, California, that offers cloud storage, file
synchronization, personal cloud, and client software. It uses a smartphone’s data plan or

Wi-Fi to transmit and receive messages, photos, videos, sketches, mobile webpages, and

 
 

10.

Hl.

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 10 of 21. PagelD #: 11

other content. Dropbox may also be accessed via laptop and desktop computers by
downloading emulator software applications to these devices, such as Android.

ICAC opened an investigation based on the Dropbox tip given to NCMEC. Through
court orders, ICAC Investigators learned that approximately 75 videos of child
pornography were uploaded to Dropbox Account User ID: 724923037 (the “Subject’s
Account”). Dropbox indicated that such account was associated to email address
jandrews44203@gmail.com. Additionally, Dropbox identified multiple IP addresses that
were used to utilize the Subject’s Account. The Subject’s Account was created on
12/21/2018 at 23:05 UTC, and utilized IP Address
2607:fec8:9004:f200:a811:7fbe:1617:ae84.

On 09/05/2019, ICAC Investigator Crano requested a subpoena through the Cuyahoga
County Prosecutor’s Office, State of Ohio, for one of the IP Address identified by
Dropbox as having utilized the Subject’s Account. The IP Address was

2607 :fec8:900d:f800:al bd:ebf2:92d3:2b8c on 05/25/2019 at 18:28 UTC. The subpoena
was sent to Charter Communications requesting for Subscriber name, address, identity
information, email addresses, profile URL’s, user names, account or log-in names, or any
other information pertaining to the identity of the Subscriber. Additionally, the subpoena
requested IP address logs, connectivity data, login history, Subscriber’s friend ID, unique
URL, Subscriber’s billing information, credit cards, bank account numbers associated
with the account profile, types of services subscribed to or utilized by the Subscriber and
the lengths of such services, and any and all information pertaining to the Subscriber’s

internet service, to include modem information and MAC addresses.

10

 

 
12.

13.

 

14.

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 11 of 21. PagelD #: 12

On 10/11/2019, Charter Communications responded to the subpoena for IP:

2607 :fec8:900d:f800:al bd:ebf2:92d3 :2b8c, with the following information:

 

a. Subscriber Name: JENNIE MCKOWN

 

b. Subscriber Address: 2242 McCoy Road, Norton, Ohio, 44203

 

c. Service Type — RR HSD: Activate Date: 12/18/2016 — Still Active

 

 

d. Username or features: jenlovesall@neo.tr.com

 

e. Phone number: 330-983-4482

 

f. Account Number: 34096402

 

g. MAC: a004609be2f0

 

h. Other info: Original Lease Start: 11/14/2018 6:14:46 AM

i. Other info: Lease End: 07/31/2019 2:19:32 PM

 

 

 

On 11/01/2019, NPD Detective Connell received the Dropbox tip from ICAC due to IP
address IP: 2607:fcc8:900d:f800:a1 bd:ebf2:92d3:2b8c, location resolving to NPD’s area
of responsibility.

NPD Detective Connell received from ICAC approximately 75 videos labeled “child
pornography” that were uploaded to the Subject’s Account on approximately 05/25/2019
utilizing IP address: 2607:fec8:900d:£800:al bd:ebf2:92d3:2b8c on 05/25/2019 at
18:28:02 UTC. NPD Detective Connell reviewed the following videos:

a. Video 1_4938509527591944246.mp4 ~ a prepubescent female, age 5-7, is

performing oral sex on a white male.

il
15.

16,

17.

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 12 of 21. PagelD #: 13

b. Video 1_5156976152954273916.mp4 — a prepubescent female, age 7-9, is
performing oral sex on a male. Additionally, the female is being vaginally
penetrated both digitally and by a foreign object.

c. Video 1_5157128804681908343.mp4 a prepubescent female, age 5-7 is being
vaginally penetrated by a male penis.

On 11/04/2019, NPD Detective Connell sent a subpoena through the Barberton

Municipal Court, State of Ohio, to Google L.L.C. for jandrews44203@gmail.com. NPD

Detective Connell requested Subscriber information, phone numbers, mailing address,

and the most recent connection IP address.

On 11/15/2019, Google L.L.C responded to the subpoena for email account

jandrews44203@gmail.com, with the following information:

 

 

a. Name: JACK ANDREWS

 

b. Email: jandrews44203(@gmail.com

 

c. Created on: 12/21/2017 at 23:05:29 UTC

 

d. Terms of service IP: 2607:fcec8:9004:£200:a8 1 1:7fbe:1617:ae84

 

&; Google Account ID: 126074827931

 

f. Last Login: 09/05/2019 at 04:34:21 UTC

 

 

 

On 11/12/2019, NPD Detective Connell sent a subpoena through the Barberton
Municipal Court, State of Ohio, to Verizon Wireless for an IP address identified as
having utilized the Subject’s Account. The subpoena requested any and all information

relating to Subscriber information for IP Addresses:

12
18.

1g.

20,

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 13 of 21. PagelD #: 14

2600:1009:B067:82CF:5825:F316:CD48:1EF6, on 07/17/2019 at 19:58:17 GMT.

Verizon Wireless responded to the subpoena with the following information:

 

a. Customer Name: WILLIAM MCKOWN

 

b. Customer Address: 576 Brown Street, Suite 1, Akron, Ohio, 44311

 

iD, Cellular telephone number: 330-907-4220

 

 

 

Public records indicate that WILLIAM MCKOWN is the biological father of SAMUEL
GENE MCKOWN.

On 11/12/2019, NPD Detective Connell sent a search warrant through the Barberton
Municipal Court, State of Ohio, to Dropbox Incorporated for a search of all photos,
videos uploaded, sent, stored, upload dates, times, and IP addresses belonging to the
Subject’s Account.

On 11/15/2019, legalcompliance@Dropbox.com responded to NPD Detective Connell’s
search warrant. legalcompliance@Dropbox.com provided a file that contained
approximately 9.58 gigabytes of material for the Subject’s Account. The following

information was contained in the file provided by legalcompliance@Dropbox.com

 

a. Name: JACK ANDREWS

 

b. EMAIL: jandrews44203@gmail.com

 

Cc. User ID: 724923037

 

d. File Name: Private — contained 436 images & 50 videos

 

e. File Name: Videos CP — Contained 545 videos

 

f. File Name: nrw — contained 2 videos

 

 

 

13
 

21.

22.

23.

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 14 of 21. PagelD #: 15

On 11/26/2019, NPD Detective Connell sent subpoenas through the Barberton Municipal
Court, State of Ohio, to Charter Communications, Inc. for Subscriber information for the
following IP Addresses identified by Dropbox and used to utilize the Subject’s Account.
a. 2607:FCC8:9004:F200:A8 1 1:7FBE:1617:AE84, on 12/21/2017 at 23:05:29 UTC.
b. 2607:FCC8:900D:F800:C63:EA70:3E09:26AF, on 02/23/2019 at 06:36:36 GMT
c. 2607:FCC8:900D:F800:CED:8312:DC30:2F 1F, on 04/05/2019 at 20:42:42 GMT
On 11/27/2019, Charter Communications responded to the subpoena for all the three

identified IP Addresses with the following information:

 

a. Subscriber Name: JENNIE MCKOWN

 

 

b. Subscriber Address: 2242 McCoy Road, Norton, Ohio, 44203

 

c. Service Date-RR HSD: Activate Date: 12/18/2016 — Still Active

 

d. Username or Features: jenlovesall@neo.rr.com

 

e€. Phone number: 330-983-4482

 

£. Account number: 34096402

 

g. MAC: a004609be2f0

 

 

 

NPD Detective Connell reviewed the following videos obtained by the Dropbox search
warrant return. The below is the summary of the videos reviewed by NPD Detective
Connell:

a. Video 1_954478446275198977.mp4 a prepubescent female, age 4-6 penetrates
her vagina with her own digits. A male penis then attempts to penetrate the
prepubescent female’s vagina where she states, “it is not going in.”

b. Video 1_4907153466012467241.mp4 a prepubescent female, age 5-7 performs
oral sex on a male penis.

c, Video 1_4911454931593986194.mp4 a prepubescent female, age 5-7 is vaginally
penetrated by a male penis.

14
 

24,

25.

26.

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 15 of 21. PagelD #: 16

d. Video 1_4956319399758790856.mp4 a prepubescent female, age 5-7 is anally
penetrated by a male penis.

€. Video 1_361628012870896210.mp4 an infant female, 2-3 is penetrated by a male

f. Video 1 361628012870896213.mp4 an infant female, 2-3 is penetrated by a male

On 12/02/2019, FBI Special Agent (SA) Wayne Eggleston met with NPD Detective

Connell. During this meeting it was determined that the NPD investigation surrounding

the Subject’s Account would move forward as a joint investigation with the FBI.

On 12/05/2019, NPD Detective Connell provided a file containing the NPD subpoenas

and search warrant for the Subject’s Account.

Between 12/05/2019 and 12/08/2019, FBI Special Agent Eggleston reviewed an external

hard drive of the search warrant returns for the Subject’s Account, which were provided

by NPD Detective Connell. FBI SA Eggleston reviewed all of the videos and images
contained on the external hard drive. Each of them depicted a child in a state of nudity
and/or engaging in sexual activity and/or masturbation. Most of the videos depicted
female children, Several videos depicted prepubescent children, with some videos
depicting toddler aged female children. A small sampling of the videos is as follows:

a. 1_284948737669728115 — A video that is approximately 55 seconds (0:55) in
length. The video depicts a prepubescent female child (approximately 4-5 years of
age) laying on a bed fully nude on her back.

b. 1_361628012870896172 — A video that is approximately 1 minute and 10
seconds (1:10) in length. The video depicts a prepubescent female child
(approximately 8-9 years of age) laying on her hands and knees. The child is nude

from the waist down. An adult male is straddling over the child, and has sexual

intercourse with the child.

15

 
 

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 16 of 21. PagelD #: 17

c, 1_499977344790823168 — A video that is approximately 12 second (0:12) in
length. The video depicts a prepubescent female child (approximately 12-13 years
of age) laying on her back. The child is nude from the waist down, and her vagina
a buttocks is visible. An adult male is straddling over the child, and has sexual
intercourse with the child.

d. 1_848809657949487275 — A video that is approximately 3 minutes and 53
seconds (3:53) in length. The video depicts a prepubescent female child
(approximately 12-13 years of age) fully clothed. The child then removes her
clothing and is observed fully nude. The child lays on her back fully nude on a
couch and masturbates.

e, 1_4902409060453711930 — A video that is approximately 1 minute and 16
seconds (1:16) in length. The video depicts a prepubescent female child
(approximately 12-13 years of age) on her hands and knees. The child is nude
from the waist down, and her vagina and buttocks is visible. An adult male is
straddling over the child, and has sexual intercourse with the child.

f. 1_4904665013500772404 — A video that is approximately 53 minutes (53:00) in
length. The video depicts a prepubescent female child (approximately 10-11 years
in age) performing oral sex on a dildo. The video then switches to the child
performing oral sex on an adult male. The video then switches to an adult male
straddling over the child, and has sexual intercourse with the child, The video

then switches to the male digitally penetrating the child with his fingers.

16
 

 

ar.

28.

29,

30.

31.

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 17 of 21. PagelD #: 18

Open Source checks revealed SAMUEL GENE MCKOWN, with a birth year of 1998,
home address 2242 McCoy Road, Norton, Ohio, 44203, and a cellular telephone number
of 330-907-4220.

On 12/08/2019, at approximately 4:00 PM, EST, FBI SA Eggleston drove by 2242
McCoy Road, Norton, Ohio, 44203 and observed a 2015 Black Honda Pilot SUV parked
in the driveway. The vehicle bore Ohio license plate HXJ6815. FBI SA Eggleston later
confirmed through Ohio BMV records that this vehicle is actively registered to JENNIE
CADWELL, with a birth year 1967 and a social security number ending in 6613. FBISA
Eggleston also observed a 2009 Black Ford F-150 Truck parked in the driveway. The
vehicle bore Ohio license plate HCZ2904. FBI SA Eggleston later confirmed through
Ohio BMV records that this vehicle is actively registered to JAMES MICHAEL
CADWELL, with a birth year of 1962 and a social security number ending in 1757.

On 12/09/2019, 1 confirmed through Ohio Bureau of Motor Vehicle (BMV) records that
SAMUEL GENE MCKOWN resided at 2242 McCoy Road, Norton, Ohio, 44203.

On 12/09/2019, I confirmed through BMV that a 2013 black Chevrolet Tahoe SUV
bearing Ohio license plate HTT3840 was registered to SAMUEL GENE MCKOWN,
with a birth year of 1998.

On 12/09/2019, | confirmed through the University of Akron Police Department (UAD)
Detective Jason Hill that SAMUEL GENE MCKOWN had been enrolled as a student at
the Akron University since approximately 2016. University of Akron records indicate
that SAMUEL GENE MCKOWN resided at 2242 McCoy Road, Norton, Ohio, 44203

with a cellular telephone number of 330-907-4220.

17

 
 

32.

33.

34,

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 18 of 21. PagelD #: 19

Additionally, UAD Detective Hill informed that JACK HENRY ANDREWS, with a
birth year of 1998 and a social security number ending in 4017, was a student at the
University of Akron in the Fall of 2017 through Spring of 2018.

On 12/09/2019, at approximately 3:20 PM, EST, NPD Detective Connell drove by 2242
McCoy Road, Norton, Ohio, 44203 and observed SAMUEL GENE MCKOWN parking a
2013 Black Chevrolet Tahoe SUV in the driveway. FBI SA Eggleston later confirmed
through Ohio BMV records that this vehicle is actively registered to SAMUEL GENE
MCKOWN.

On 12/10/2019, I also queried the Norton Police Department in Norton, Ohio, for any
records of contact for SAMUEL GENE MCKOWN, JENNIE MCKOWN aka JENNIE
CADWELL, and JAMES MICHAEL CADWELL at 2242 McCoy Road, Norton, Ohio,
44203, I was advised that JENNIE MCKOWN aka JENNIE CADWELL contacted
Norton Police Department on 08/23/2014 for abdominal pain. Additionally JENNIE
MCKOWN aka JENNIE CADWELL made contact with Norton Police Department on
11/06/2015 for reported damage to her rental house located at 2248 McCoy Road,
Norton, Ohio, 44203. There was an additional Norton Police Department incident
concerning SAMUEL GENE MCKOWN on 05/28/2016. During the incident SAMUEL
GENE MCKOWN provided Norton Police Department with his cellular telephone
number 330-907-4220. Additionally, SAMUEL GENE MCKOWN advised that his
mother JENNIE MCKOWN aka JENNIE CADWELL’s cellular telephone number was

330-907-3786.

FORENSIC EVIDENCE

18

 
35.

36.

37.

Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 19 of 21. PagelD #: 20

Based on my knowledge, training, and experience, I know that electronic devices can
store information for long periods of time. Similarly, things that have been viewed
via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools.
As aresult, I hereby request the Court's permission to seize the mobile computing
devices and computers (and associated peripherals) that are believed to contain
some or all of the evidence described in the warrant, and to conduct an off-site
search of such hardware for the evidence fruits and instrumentalities of violations
of the Specified Federal Offenses.
As further described in Attachment B, this application seeks permission to locate not
only electronically stored information that might serve as direct evidence of the
crimes described on the warrant, but also forensic evidence that establishes how the
Device was used, the purpose of its use, who used it, and when. There is probable
cause to believe that this forensic electronic evidence will be on the Device because:
a. Data on the storage medium can provide evidence ofa file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file).
b. Forensic evidence on a device can also indicate who has used or controlled
the device. This "user attribution” evidence is analogous to the search for

"indicia of occupancy" while executing a search warrant at a residence.

19

 

 
Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 20 of 21. PagelD #: 21

C. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of
their use, who used them, and when.

d. The process of identifying the exact electronically stored information on

 

storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether data
stored on a device is evidence may depend on other information stored on
the Device and the application of knowledge about how the Device behaves.
Therefore, contextual information necessary to understand other evidence
also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a

particular thing is not present on a storage medium.

 

f. Often times users of a mobile computing device back up their device ona
computer or use cloud storage applications to store data such as images and
videos in order to back up data, duplicate data in order to access data from
other devices, or to free up space on their device. Some examples of cloud
storage applications are: Drop box, OneDrive, and iCloud. Examination of the
device may show evidence of cloud storage applications and accounts.

38. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am

applying for would permit the examination of seized computers and devices

20
Case: 5:20-mj-01003-KBB Doc #: 1-1 Filed: 01/02/20 21 of 21. PagelD #: 22

consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

CONCLUSION

Based on the above information, there is probable cause to believe that that the Specified
Federal Offenses have been violated. Accordingly, I respectfully request that this Court issues a
search warrant for the residence located at 2242 McCoy Road, Norton, Ohio, 44203, located in
the Northern District of Ohio (the “Subject Residence”); a black 2013 Chevrolet Tahoe SUV
bearing Ohio license plate HTT3840 (the “Subject Automobile”); and the person SAMUEL
GENE MCKOWN with a birth year of 1998 and a social security number ending in 7246, more
particularly described in Attachment A, authorizing the seizure of items described in Attachment
B, which constitute evidence, contraband, fruits, and other items related to violations of the

Specified Federal Offenses.

4
Wayne Eggleston
Special Agent
Federal Bureau of Investigation

Subscribed and sworn before me this Hal day of January 2020.
2

DQ) sas ;
Weeed (2 Bi.
Kathleen B. Burke
United States Magistrate Judge

 

21
